Title: To George Washington from Annis Boudinot Stockton, 1 May 1789
From: Stockton, Annis Boudinot
To: Washington, George



Sir
Princeton [N.J.] the 1st of May 1789

Can the muse, can the freind forbear! (for oh I must Call

thee friend, great as thou art) to pay the poor tribute she is capable off, when she is so interested in the universal Congratulation—I thought I Could testify my Joy when I saw you—but words were vain, and my heart was so filled with respect, love, and gratitude, that I Could not utter an Idea.
Be pleased to accept the enclosed sentiment of veneration, and add another oblagation to those, you have already confered, on your much obliged, and obedient Servant.

A. Stockton

 
Enclosure

Oft times when rapture swells the heart,
Expressive silence can impart
More full the joy sublime
Thus Washington my wondering mind
In every grateful ardor joined
The words were out of time.
The muse of morvens peaceful shade
Gave way to all the gay parade.
For transport of her own.
She felt the tear of pleasure flow
And gratitudes delightful glow
Was to her bosom known.
Triumphul arches, gratulating song
And shouts of welcome from the mused throng,
Thy laurels can not raise
We raise our selves exalt our name
And in the scroll of time we claim
An intrest in thy bays.
For erst on hudsons whiten’d plain
Where the blue mists enshroud the slain
And heroes spirits came
Anxious to seal thy future fate
Each on his cloud in awful state
Pronounc’d thee good as well as great
And fill’d thy cup of fame.
While we the favorites of heaven
To whom these western climes are given,
And halcyon days await

May bless our selves, and bless our race
That God by his peculiar grace
Chose thee to rule the state.
Fame as she flies her trump shall sound
To all the admiring nations round,
And millions yet unborn
Will read the history of this day
And as they read will pause and say
Here nature took a turn.
For in the annals of mankind
Who ever saw a compact bind!
An Empires utmost bound
Who ever Saw ambition stand!
Without the power to raise her hand
While one the people crown’d.

